Name: Council Regulation (EEC) No 1161/83 of 16 May 1983 temporarily and totally suspending the Common Customs Tariff duties on certain niobium alloy products falling within subheadings ex 81.04 H I and H II
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 5 . 83 Official Journal of the European Communities No L 128/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1161/83 of 16 May 1983 temporarily and totally suspending the Common Customs Tariff duties on certain niobium alloy products falling within subheadings ex 81.04 H I and H II temporarily by fixing its term of validity on the basis of the interests of Community production , HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties on the following products shall be totally suspended from 1 July to 31 August 1983 : (a) ex 81.04 H I : unwrought niobium alloy containing by weight not less than 52 % and not more than 55 % of niobium and not less than 45 % and not more than 48 % of titanium ; (b) ex 81.04 H II : niobium alloy bars and rods or billets containing by weight not less than 52 % and not more than 55 % of niobium and not less than 45 % and not more than 48 % of titanium . Article 2 This Regulation shall enter into force on 1 July 1 983 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas current Community production of the products referred to in this Regulation is inadequate and producers cannot therefore satisfy the needs of the Community's user industries ; Whereas it is in the Community's interest that it should totally suspend the autonomous Common Customs Tariff duties on these products ; Whereas, in view of the difficulties involved in making a rigorous assessment in the near future of develop ­ ments in the economic situation of the sector in ques ­ tion , this suspension measure should be taken only This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 May 1983 . For the Council The President I. KIECHLE